DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 8/4/2021, with respect to claims 1-16 have been fully considered and are persuasive. The previous rejection is hereby withdrawn.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The specific teaching of claim 1, i.e. “a mode switch sliding device including a knob operable by a user and mechanically actuating the cam, such that movement of the knob controls rotation of the second housing from the first housing around the first hinge-axis or the second hinge-axis,” in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of 
The specific limitation of claim 16 , i.e., the previously objected to claim language in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached on 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information 
my.uspto.gov/pair/Private Pair. Should you have questions on access to the
Private PAIR system, contact the Electronic Business Center (EBC) at 866 -17-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                    Primary Examiner, Art Unit 2841                                                                                                                                                                                                                                                                                                                                August 12, 2021